I) I MS E NT 1 NO ( ) 1' t NIO N.
Fenner, J.
The importance of the decision in this ca.se arises, not from the particular question involved, but from its application as a precedent upon the. subject of stare decisis and the interpretation of laws. This point of view justifies me in expressing carefully the reasons for my dissent.
The only question upon which there exists any difference of opinion in this Court, is as to the meaning of the words “within a radius of six squares from any public market.”
To confine the difference still more straitly, it may be stated that all the members of the court agree that the words “ six squares,” mean standard squares of 300 feet each with the intervening streets of the width of fifty feet each, so that the words mean a distance of 2100, and (,lie clause means “within a radius of 2100 feet.” Thus the sole difference is as to the meaning of the single word, “radius,” as employed in the. Statute-
In Bérard’s case, we had this (danse of the Statute before us for interpretation, and, in an unanimous and carefully considered opinion, we hold that the term “ radius” meant a straight line drawu from the market, as a centre, to the circumference of a circle, the object of the law being to establish an equal and uniform distance in every direction within which private markets could not be established. This equality and uniformity of distance was assigned as the. reason why the term “ squares,” as used in the law, meant standard squares of equal length, and not squares ns they run, of varying dimensions, because, every radius of the. same circle must necessarily be equal to every other.
The decision on this point was clear and unmistakable. It seems to have, been accepted by the city market lessees, if we may judge from the plans drawn by the. City Surveyor, which exhibit circles drawn around each of the markets as indicating the private market limits. It was certainly accepted by the Legislature, which, thereafter, passed Act No. 11(1 of 1888, which, after repealing the former Statute, enacted, in its stead, a new law, differing from the, former in no respect except the solitary one that it abandons the terms “ radius of six squares,” and pre*51scribes that the distance shall be six squares by the nearest walking route; but it nevertheless provided that the former law should continue in effect until the expiration of the existing market lease, which has not yet happened.
This legislative action conclusively indicates: 1. That the. Legislature recognized that the former law was different from the new one. 8. That it intended to continue the former law in force during the existing market lease. 8. That it intended to enact a new and different law for the future.
The present decision, reversing the opinion in the Bérard case, holds that the old and new laws a,re identical in moaning and effect, and places the Legislature in the absurd position of industriously repealing an old law and immediately re-enacting it without the slightest change, with the additional anomaly of providing that the old law should continué in effect until a future date, and then only he replaced by the new one.
Surely if ever there was a case requiring the application of the rule of atare rleoisis this is one; and, indeed, that provision of the Act of 1888 continuing the former law in force during the tenure of the present market leases, may well be considered as a new and distinct legislative sanction of the interpretation placed upon by this Court.
Nothing but a most clear and patent, error could justify the overturning of the former opinion under such circumstances, even if that could do so, in view of the subsequent legislative action.
But if we consider the proper interpretation of the word “ radius,” as used in the earlier Statute, as an independent one, it does seem to me impossible, under any sound rule of interpretation, to give it the meaning attributed to it in the majority opinion. Words form the only vehicle of expression of the legislative will. The Code directs that “the words of a law arc generally to be understood in their most usual signification,” and that, “technical terms” are to be interpreted according to their technical meaning. R. C. C. 14, 15.
But surely, independently of these rules, courts must attach to a word, used in a law some signification which either usually, or technically, or, at least, exceptionally, has been applied to it by some authority or custom. Surely courts are not at liberty to invent definitions for words. If they may, all barriers against judicial legislation are broken down. I most respectfully ask what authority or custom, general or exceptional, exists, for attributing to the word “radius,” as a measure of space or distance, any other meaning than that of a right line drawn from the centre to the circumference of a circle? T have searched-the diction*52¡ules without- finding warrant, authoritative or permissive, for attributing any other meaning to it. In the sciences of anatomy and botany, the term “radius ” is employed in different senses, but these, I apprend, will hardly be considered as relevant.
With duo. respect-1 maintain that the majority opinion errs, in three. l>articnlars, viz : First, in violating the correct principles of stare decisis ; second, in misinterpreting the recent Legislative action; third, in attributing to a Statute a meaning entirely inconsistent with any technical or usual signification of the words employed by the Legislature.
Tlie Chief Justice concurs in this opinion.